UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52319 EXTERRA ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 20-5086877 (State of Incorporation) (I.R.S. Employer Identification Number) 701 South Taylor, Suite 440, Amarillo, Texas 79101 (Address of Principal executive offices) (Zip Code) (806) 373-7111 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act) [ ] Yes [X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 9,793,144 shares of common stock were issued and outstanding as of September 27, 2010. INDEX Part I Financial Information Item 1. Financial Statements (Unaudited) Balance Sheets 3 Statements of Operations 4 Statement of Shareholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part II Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 EXTERRA ENERGY INC. BALANCE SHEETS (Unaudited) August 31, 2010 May 31, 2010 CURRENT ASSETS: Cash and equivalents $ $ Oil and gas receivable Prepaid expenses - Interest receivable Notes receivable TOTAL CURRENT ASSETS OIL AND GAS PROPERTIES, net - successful efforts method Deposit on property acquisition - VEHICLES, FURNITURE AND EQUIPMENT, net TOTAL ASSETS $ $ CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Current Portion of Oil and gas properties purchase note payable Convertible notes payable, net of unamortized discount of $70,000 and $0 Related party note payable Bank line of credit Other current notes - Derivative liability - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES: Note payable - Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT): Common stock:$0.001 par value 75,000,000 shares authorized:9,488,144 and 8,043,199 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ EXTERRA ENERGY INC. STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended August 31, 2010 August 31, 2009 REVENUE: Oil and gas sales $ $ OPERATING EXPENSES: Lease operating expenses Depreciation, depletion and accretion General and administrative Total Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES): Interest income - Interest expense ) ) Gain (loss) on extinguishment of debt ) - Gain (loss) on debt settlement ) Gain (loss) on derivative liability - Total Other Income (Expenses) ) ) NET LOSS $ ) $ ) LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED EXTERRA ENERGY INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY For the three months ended August 31, 2010 (Unaudited) Common Stock Additional Paid-In Accumulated Shares Amount Capial Deficit Total Balances at May 31, 2010 ) ) Common stock issued for: Exercised options Debt conversion 59 Debt settlement 45 Services 40 Prior year compensation 75 Deposit on property acquisition Warrant expense - - Reclass of derivative liability from paid-in capital ) ) Net loss ) ) Balances at August 31, 2010 $ $ (27,095,846
